DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending.  Claim 1 is independent.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 5, 8 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicants amendments to the claims filed 4/28/2022.
The rejection of claims 1-2, 4, 6-8 and 10-20 under 35 U.S.C. 103 as being unpatentable over Ng et al. (US20180353914A1) is maintained.
The rejection of claims 3, 5 and 9 under 35 U.S.C. 103 as being unpatentable over Ng et al. (US20180353914A1) in view of Lombardo et al. (US 2019/0322960 A1) is maintained.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. Applicant’s urge that Ng does not teach the claimed volume and the claimed amount of water recited by claim 1.  In response, page 3, [0032] teaches the container is first filled with a first liquid feed composition which only fills up to about 0.1 - 50 % , and most preferably about 0 . 1 - 10 % of the total volume of the container and page 1 [0006 ] teaches (A ) providing a container that has an opening , wherein the total volume of said container ranges from about 100 ml to about 10 liters which range encompasses the claimed range.  Regarding the claim language to less than 50% water, that encompasses 0 % water and thus, is met by the teachings of Ng.  Accordingly the rejections are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 6-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US20180353914A1).  
	Ng et al. (US20180353914A1) teach a process for making a liquid consumer product in a container (abstract and [0001]), the process comprising the steps
of claim 1(A) to providing a container that has an opening, wherein the total volume of said container ranges from about 10 ml to about 10 liters is taught in [0011] page 1.
	Limitation of claim 1(B) to partially filling said container with a first liquid feed composition to from about 0.01% to about 75% of the total volume of said container, is taught in [0032] page 3 teaching the first liquid feed composition only fills up to about 0. 1 - 50 % of the total volume of the container.  Limitation to wherein the first liquid feed composition comprising an enzyme, a first adjunct, and less than about 50% water, by weight of the first liquid feed composition is taught in claim 18 on page 6. See also [0032] teaching the limitations of the first liquid feed composition both the enzyme and the perfumes of claim 7.  
	Limitation to claim 1(C) to subsequently, filling the remaining volume of the container, or a portion thereof, with a second liquid feed composition, the second liquid feed composition being different from the first liquid feed composition, the second liquid feed composition comprising at least a second adjunct is taught in [0033] on page 3, also encompassing the claims 11-15. 
	[0033] teaches one of ordinary skill to the limitations of the second liquid feed composition.  
	Regarding the activity of claim 17, is met by Ng et al. teaching a detergent that cleans after being manufactured in [[0022], thus obviously retains activity.  
	Regarding the plurality of filling stations of claim 18, is met by the [0015] teaching a plurality of liquid nozzles and pumps.  
	The negative limitation of claim 19, is met by [0004] teaching that the manufacturing system does not include a dedicated mixing station since Ng et al. teaches in situ mixing directly inside the container or bottle or pouch.  
	The peak flow rate ranges from about 50 ml / second to about 10 L / second as required in claim 20 is taught in [0011].
	Ng et al. do not exemplify the process of claim 1 with the enzyme in the first liquid feed as is required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process with the enzyme in the first liquid feed as is required by claim 1 because Ng et al. teach an analogous process for making a liquid consumer product in a container with claim 18 and [0032] teaching that the first liquid feed comprises enzymes in general.
Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US20180353914A1) as applied to claims 1-2, 4, 6-8 and 10-20 above and further in view of Lombardo et al. (US 2019/0322960 A1).  
	Ng et al. (US 2019/0322960A1) is relied upon as set forth above.  
	Ng et al. do not teach the protease of claims 3, 9 nor the specified solvent of claim 5.  
	In the analogous art of mixing perfumes and enzymes in a container, Lombardo et al. (US 2019/0322960 A1) teach a consumer product comprising protease enzyme with fragrance and surfactant in [0133], page 9 encompassing claims 3 and 9.  The specified solvents of claim 5 are taught in [0089] page 6.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ng et al. with the claimed protease and solvent as is required by claims 3,5 and 9 and as taught by Lombardo et al. because Lombardo et al. establish the state of the art that the claimed protease and specified solvents can be mixed in to a liquid detergent composition and Ng et al. teach a similar process for making a liquid consumer comprising perfumes, enzymes, solvent in general.  One of ordinary skill in the art would have been motivated to combine the teachings of Ng with Lombardo since both are in the analogous art of liquid detergent compositions with enzymes, perfume, solvents in general.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761